         Case 2:20-cr-00149-RAJ Document 14-1 Filed 09/14/20 Page 1 of 8



To whom this may concern,

I would like you to know a little bit about my son Jacob Dean Little. Jacob is an amazing young man. He
has been the joy and light of my life since the day he was born. I am sure all moms write stuff like this,
but he has the biggest heart of any 24-year-old that I have ever met.
He has always been the one that little kids love. He is amazing with his friend’s kids and he has 2
younger cousins still in elementary school that think the world of him. He always would look out for his
friends. If any of his friends or one of his many cousins needed a place to stay for one reason or another,
he would somehow figure out a way to talk his dad and into letting g them stay with us. He is very close
with his sister. They are 18 months apart and I have never seen two siblings that are so close. He has
always been there for her. I truly believe that he missed her more than I did when she went to college.
When his dad got into a very serious accident and became disabled. Jacob was a rock for me. He gave
me money from his job to pay the bills. Which allowed me to take time off work and spend it at the
hospital with my husband. He kept our home running when I could not. That was when he was just 18
and right out of high school. Almost 3 years ago we lost everything in a house fire. Jacob has continued
to live with my husband and I to help support us. We had no insurance and my husband is disabled from
the accident I mentioned earlier. Jacob was working 2 jobs, he could have afforded his own place, but
stayed here to make sure we were OK. That is just the type of person he is. Everything I meet one of his
coworkers or parents of his friends they all tell me how much they love him and how sweet he is. He has
stayed out of trouble and is a good provider for his family, caring, has the biggest heart of any man I
know. I am trying to paint you a picture of the man I know, he has always been there for me even when
he was young. Please see the real Jacob D Little.


Thank you for your time
Shelley Little




                                                                                        Exhibit 1, p. 1
             Case 2:20-cr-00149-RAJ Document 14-1 Filed 09/14/20 Page 2 of 8



To whom it may concern,

I am writing this on behalf of my son Jacob Little, since he was a young child he has always been
respectful of other people and since he has grown up I have had multiple people come up to me, friends
and strangers and tell me what a wonderful and well-mannered person he was.
 Since he has grown, he has had multiple occasions to move out on his own but ultimately decided to
continue living with his mother and I to help us financially. I was in an accident in 2015 making finances
real tight for us, that’s when Jacob stepped up and help get us through tough times.
  Thank you for taking the time to read this.


Ed Little.




                                                                                       Exhibit 1, p. 2
         Case 2:20-cr-00149-RAJ Document 14-1 Filed 09/14/20 Page 3 of 8



To whom it may concern,



I am writing on behalf of my brother and best friend, Jacob D. Little. Since day one of my life he has been
my protector, nobody quite understands me like he does. He is a kind, genuine, understanding person
who always has the best intentions at heart. He is the one person in the world I would trust my life with.

        When we were younger and still in school, it was so common for people to think we were twins
because of how much we look alike and how close we are. We have another brother about twelve years
older than myself who has been in and out of our lives for a while. Jacob has always been and always
will be my rock. We have been through everything one can imagine together and now this. I don’t know
what I would do without my brother. He is the glue that holds our family together, he took care of me
when nobody else was able to.

        Jacob has the most caring heart out of anybody I have ever met. When I was away at
Washington State University and he was financially able to move out, he decided to stay with my
parents, and he took on two jobs in order to help ends meet while staying there. Jacob is a kind-hearted
and gentle-souled human. While I understand the seriousness of the matter at hand, I ask that the court
show some leniency towards my brother. Not only for him, but for my family unit.



        Thank you,

        Tiffany Little




                                                                                       Exhibit 1, p. 3
         Case 2:20-cr-00149-RAJ Document 14-1 Filed 09/14/20 Page 4 of 8



To whom it may concern,



         My name is Celina and I like to think I am Jacob’s best friend. I met Jacob in probably one of the
most vulnerable times in my entire life. I was 19, single and pregnant. I felt like I was alone in the world
and I was bringing a baby into what seemed to be a world full of chaos and nonsense. I was fighting a
constant battle with depression and Jacob pulled me out of something I thought I would never make it
out of. We lived down the street from one another and he would always come over even if it meant him
just eating snacks with a big pregnant lady all day. We would go on walks together and he would even
make sure I got out of the house from time to time so I would not go completely insane.

        My point is Jacob cared for me when no one else would. He became the uncle I never thought
my child would have and then his entire family adopted us as their own. He was there in the hospital
once my daughter was born and held her delicate little, preemie body so securely in his arms. I gained a
brother that day. From then on it has been nothing but unconditional love from him towards me and
both my children.

        Jacob is my best friend soulmate. I cherish our friendship and all the times we have had
together. Jake is always going out of his way to put others before himself because if his people are good
then he knows he is doing his job. When my brother died Jacob held me and listened to me when no
one else would. He even would wipe my tears when I would cry over stupid girly stuff that he did not
understand. I would not have made it this far in my life without Jacob. The positive impact Jacob has had
on me and my children is irreplaceable, and I am forever grateful to him for everything he has ever done
for me.



        Thank you for you time,

        Celina Rivas-Smith




                                                                                         Exhibit 1, p. 4
         Case 2:20-cr-00149-RAJ Document 14-1 Filed 09/14/20 Page 5 of 8



Dear Courts,

 My names Adam Weatherly. Jacob little has been one of my best friends since 2012. He was Raised up
well by two good parents. I know his family. He is a good person. Congenial and gregarious. If he is in
fact guilty of the actions portrayed in the media, it cannot reflect who he is as a person. We been
through a lot together and he’s always had his head up. He’s never had any problems with the law. He’s
never been a menace. He’s a person of sound moral character who perhaps took it overboard in the
riots movement Caught up in “mob mentality” moving all as one. I am willing to vouch for Jacob and
state that he is of no threat to society nor part of any organization like the slanted media proclaims. He’s
a good guy and a good friend.

Thanks,
   Adam W.




                                                                                        Exhibit 1, p. 5
         Case 2:20-cr-00149-RAJ Document 14-1 Filed 09/14/20 Page 6 of 8



To whom this may concern:

I am writing this on behalf of my friend Shelley Little and her son Jacob Little. I have known the family
since 2004. When Shelley and I were applying for the same job. I got the job and she got a manager’s job
with same company at different location, due to her being overqualified for the job position. We
became friends right away. And later even worked together, which brought me even closer to being
around the kids, she kept up with them quite well and always knew what they were doing and I admired
her parenting and both of her kids were very well mannered. Jacob Little was an athlete, and very much
into football. He was on a team for years.
Through Shelley and I working together, I spent quite some time with her kids. Jacob was known as a
big teddy bear. It was the nickname we used when referring to how Jacob was towards others . Just a
well-mannered, polite boy.
He graduated on time, which is a miracle in today’s day and age.
Later when his Dad almost died from an accident, Jacob stepped up to the plate, when his mother had
to take off, two months off from her job, to stay home and take care of her husband. Jacob worked two
jobs to help his sister support their parents thru this difficult time. Jacob has always been family
oriented.
None of this sounds like something Jacob would do. Jacob is a very promising young man with great
potential and I only hope he gets the opportunity to prove it. Feel free to contact me if you have any
other questions.
Sincerely,

Bonnie McMurrian




                                                                                      Exhibit 1, p. 6
         Case 2:20-cr-00149-RAJ Document 14-1 Filed 09/14/20 Page 7 of 8



To whom it may concern,



I am the grandfather to Jacob D. Little. He has always shown nothing but love and affection for his
grandmother and me. He has always shown respect and appreciation when things were given to him. He
has always worked hard since he graduated from high school. He has assisted in trying to reduce the
financial burden on his parents. In his soul, I know Jacob is a good person.



Thank you,

Gary D. Riel




                                                                                 Exhibit 1, p. 7
         Case 2:20-cr-00149-RAJ Document 14-1 Filed 09/14/20 Page 8 of 8



To whom it may concern,



I am writing this letter on behalf of Jacob Dean Little. I have known him his entire life. All the times I
have been around him he has always been a very kind, loving person. He has always come up to me and
gave me a big hug every time I see him, whether it be when he was a toddler or a grown man. He has
always reminded me of a big teddy bear. Jacob also has been active in sports growing up. He played
soccer when he was younger and football when he was in high school. He also has always had a job and
helped his parents financially. His father was in a bad accident and following that their house burned
down. They lost everything. When I heard about this, I could not believe it was the Jake I know. Jake has
been there to support his family through very rough times.



Best regards,

Kristina Rupp




                                                                                       Exhibit 1, p. 8
